Citation Nr: 1642174	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-23 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a low back disorder, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned in an August 2016 Travel Board hearing, the transcript of which is included in the record.

Subsequent to the August 2016 Board hearing the Veteran submitted additional evidence in September 2016, for which a waiver of initial RO consideration was provided.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  In a May 1986 Board decision, the Veteran was denied service connection for a low back disorder because it was found that the Veteran's low back disorder was not incurred in service or otherwise related to service.

2.  The Veteran did not submit a notice of appeal to the May 1986 Board decision.

3.  The evidence received since the May 1986 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder.

4.  The evidence is in equipoise as to whether the Veteran's currently diagnosed degenerative disc disease, status post fusion at L4-L5, is related to service.
CONCLUSIONS OF LAW

1.  The May 1986 Board decision, which denied service connection for a low back disorder was final when issued.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. 
§ 20.1100 (2015). 

2.  The evidence received subsequent to the May 1986 Board decision is new and material to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection a low back disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The claim of service connection for a low back disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening and grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence Legal Criteria
The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id  at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis for a Low Back Disorder

By way of procedural background, in a May 1986 Board decision, the Veteran was denied service connection for a low back disorder because it was found that the Veteran's low back disorder was not incurred in service or otherwise related to service.

The Veteran was properly notified of the May 1986 Board decision, but did not appeal the decision.  For this reason, the May 1986 Board decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1100. 

The evidence of record at the time of the May 1986 Board decision included service treatment records, private treatment records, a May 1985 VA examination, and the Veteran's statements.  

The evidence received subsequent to the May 1986 Board decision includes, in pertinent part, private treatment records from the Veteran's orthopedist, Dr. B. C.  These treatment records include a June 2004 note where it was indicated that the Veteran had a "long-standing history of neck and back problems."  In an October 2009 statement, Dr. B.C. stated that the etiology of the Veteran's degenerative changes in the lumbar spine were likely "multifactorial in nature," but it was noted that it would be "very reasonable" to conclude that the Veteran's history of "military activities" was a significant contributor to his degenerative changes.  In an August 2016 statement, Dr. B. C. stated that the Veteran had ongoing neck and low back problems.  After reviewing VA treatment records, Dr. B. C. opined that the Veteran's cervical and lumbar spine disorders were related to the previous injury and the time served in the Marine Corps, which was noted to be "well documented in his medical records."  

The Board has reviewed the evidence since the May 1986 Board decision and has determined that it is new, as it was not of record prior to the issuance of the May 1986 decision.  The evidence, moreover, is material within the meaning of applicable law and regulations because it is probative of the issue at hand. Specifically, the evidence discussed above relates to whether the Veteran's lumbar spine disorder may be related to service.  Accordingly, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a low back disorder.  As such, the claim of service connection for a low back disorder is reopened.
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of a degenerative disc disease is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Analysis for a Low Back Disorder

The Veteran maintains that he has a low back disorder that is related to service, to include an injury sustained in a motor vehicle accident in 1971.  See August 2016 Board Hearing Transcript at pg. 4.  

Initially, the Board finds that the Veteran has already been granted service connection for a cervical spine disability as a result of the in-service automobile accident.  He has also been awarded a total disability rating for compensation based on individual unemployability due to his service-connected disabilities effective April 25, 2014.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed lumbar spine disorder is related to service.

Service treatment records show that in February 1971, the Veteran was involved
in a motor vehicle accident.  An injury report dated in February 1971 revealed that the Veteran complained of low back pain.  No objective findings were reported, but the Veteran was placed on light duty for 48 hours.  The Veteran was seen the next day and again complained of low back pain resulting from the car accident.  

In August 1971, the Veteran complained of mild, transient low back pain when he jumped to the ground from a ladder.  He also complained of numbness in the legs. Physical examination revealed full range of motion of the spine without pain.  X-ray examination was within normal limits.  The impression was no pathology.

In November 1971, the Veteran complained of numbness in the low back and low back pain with radiating symptoms to the right leg.  Later that month, the Veteran complained of recurrent numbness and back pain with tingling of the extremities.  A physical examination revealed no neurological or vascular changed.  The Veteran was prescribed Valium, bed rest, and aspirin.  Still later that month, the Veteran complained of soreness in the back.  A physical examination was negative.  The Veteran was referred to the orthopedic clinic where he complained of intermittent
pain in the low back.  X-ray examination was normal and the impression noted that no disease was identified.  It was indicated that the Veteran should be observed for Marie Strumpell's disease.  In December 1971, the Veteran again complained of low back pain.  

In a March 1972 report of medical examination, conducted at service separation, a clinical evaluation of the Veteran's spine was normal.  However, in the March 1972 report of medical history, completed by the Veteran at service discharge, he specifically checked "YES" as to having recurrent back pain.  

Following service separation, the evidence includes an August 1972 VA examination, conducted only four months after service discharge.  During the evaluation, the Veteran reported that he injured his neck and upper back in an automobile accident in February 1971 while stationed at a Naval Air Station.  There had been numbness radiating down the upper extremity, but the Veteran reported no current symptoms of radiating pain.  He did, however, report intermittent neck and upper back pain.  X-rays were conducted, but only of the cervical spine.  

The Veteran underwent a VA examination in August 1977.  The Veteran complained of burning pain in his neck, pain in shoulder blades, and locking up of his back in between his shoulder blades.  There were no specific complaints relating to the low back.  A physical evaluation of the lumbar spine was not performed.

VA outpatient treatment records dated in May 1982 note complaints of increased back pain with spasms and numbness of the left leg with tingling.  A physical examination of the spine was positive for back spasms and tenderness.  The diagnosis provided was back strain.    

In August 1984, the Veteran was examined by Dr. J. O.  The evaluation noted that the Veteran had been involved in a motor vehicle accident in service resulting in a broken cervical spine at C5-C6.  Since then, the Veteran complained of intermittent episodes of pain in his neck and also in the low back.  After performing a physical examination, Dr. J. O.'s impression was "possible intermittent lumbar nerve root irritation syndrome."  In a follow-up September 1984 treatment record, it was noted that a CAT scan was essentially normal with the exception of anomalous sacralization of the 5th lumbar vertebrae.  In a September 1984 evaluation, Dr. J. O. indicated that he Veteran had chronic low back pain.  Dr. J. O. noted that the Veteran was suffering from an acute lumbosacral strain.  

In May 1985, the Veteran underwent a VA examination.  He gave a history
as previously stated, including a history of the motor vehicle accident in service. The Veteran complained that he had back pain and numbness in his legs.  As a result of physical examination and x-rays, it was determined that the Veteran had scoliosis of the lumbar spine.  After reviewing all available service medical records,
it was the examiner's opinion that the Veteran's low back pain was unrelated to any injury incurred during active military service.  A rationale, however, was not provided.

More recently, the Veteran submitted a statement dated in October 2009 from 
Dr. B. C.  The statement indicated that the Veteran had been treated for degenerative changes in the lumbar spine with degenerative spondylolisthesis, ultimately requiring decompression and fusion.  As to the etiology of his degenerative changes at the L4-5 level, Dr. B. C. stated that "likely these are multifactorial in nature but I think it would be very reasonable to conclude that [the Veteran's] history of military activities is significantly contributory to his degenerative changes which ultimately required surgical intervention."

Also, in August 2016, Dr. B. C. provided another medical opinion, which indicated that the Veteran had ongoing neck and low back problems.  It was noted that he had reviewed the treatment records from VA.  According to Dr. B. C., the Veteran's neck pain and low back pain were "tied to the same injury in question."  Specifically, Dr. B. C. indicated that the Veteran's cervical and lumbar spine disorders were related to the previous injury and time served in the Marine Corps.  

The Veteran was afforded a VA spine examination in November 2009.  During the evaluation, the Veteran reported that he injured his spine in 1971 and was seen in the Air Force hospital and was given 1 month leave and then started having symptoms since then which became worse in 1977.  At that time, he had rib
resections for thoracic outlet syndrome and then started having neck and lower back pain which radiated to the right leg.  The examiner indicated that the Veteran underwent lumbar spine fusion in April 2008, but still experienced occasional pain going to the left buttocks lasting for 10 to 15 minutes.  X-rays showed L4-5 fusion with mild subluxation and L4 spondylolysis.

In a March 2010 VA medical opinion, the examiner indicated that the claims file had been reviewed.  It was noted that the Veteran was treated multiple times in service for intermittent low back pain, which was once treated with valium (usually prescribed for muscle spasms).  The examiner noted that the Veteran's present degenerative changes were indicated by his provider as being multifactorial; however, the VA examiner stated that there was no evidence in service indicating degenerative changes of the spine.  The diagnosis relating to the lumbar spine was noted to be degenerative disc disease, status post fusion at L4-L5.  This disorder was opined to be less likely as not caused or a result of his low back pain reported during service.  

Upon review of all the evidence of record, and having weighed the positive and negative evidence, the Board finds that the evidence is in equipoise, with a balance of positive and negative evidence showing it is as likely as not that the Veteran's lumbar spine disorder, diagnosed as degenerative disc disease, status post fusion at L4-L5, is related to service.  Service treatment records show various complaints of low back pain following the in-service automobile accident.  The Veteran also reported recurring back pain at the time of service separation in 1972.  Following service separation, the Veteran has been relatively consistent in reporting low back pain with associated numbness down the lower extremities.  

Moreover, although the March 2010 VA medical opinion indicated that the Veteran's lumbar spine disorders were not related to service, the Veteran's treating physician (Dr. B. C.) opined that the etiology of his degenerative changes at the L4-5 level, were "likely" multifactorial, which suggests at least some relationship to service.  In August 2016, Dr. B. C. further indicated that the Veteran's cervical spine disorder (already service-connected) and the low back disorders were "tied to the same injury in question."  Specifically, Dr. B. C. indicated that the Veteran's cervical and lumbar spine disorders were related to the previous injury and time served in the Marine Corps.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a lumbar spine disorder is warranted.  
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for a low back disorder is reopened.

Service connection for a lumbar spine disorder, diagnosed as degenerative disc disease, status post fusion at L4-L5, is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


